DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 6, 9, 11 – 12, and 22 – 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardos et al. (US 2013/00622536 A1, hereunder Bardos) and in view of Schlothauer et al. (2012, Solar Energy Materials & Solar Cells; hereunder Schlothauer),  Maxwell (US 2013/0129187 A1), Bhoopathy (2017, Photovoltaics), Voronov (US 9,464,991B2) and Morlier (IEEE, 2017).
With respect to independent claim 1, Bardos teaches in Fig. 2 a photovoltaic (PV) module inspection system for providing broad area imaging of PV module, the PV module inspection system comprising:
a  lighting device 30; see paragraph [0062] comprising a high-power broad-spectrum light source configured to emit high-power broad-spectrum light incident as disclosed in paragraph [0064] on a targeted broad area as shown in Fig. 4(a) portion of a PV module to cause at least some of the targeted portion of the PV module to fluoresce PL as disclosed in paragraph [0014];
a filter 26; see paragraph [0060] disposed between the lighting device and the PV module, the filter being configured to pass a predetermined  range of passed wavelengths of the light and block at least one predetermined range of blocked wavelengths of the light; and
an imaging device 18 synchronized as disclosed in paragraph [0063] with the lighting device and configured to capture an image of at least some of the targeted broad area portion of the PV module when the lighting device emits the high-power broad-spectrum light.
Bardos is silent with an encapsulant layer of the some of the targeted portion of the PV module to fluoresce and wherein at least some differences in a fluorescence effect of the encapsulant layer is indicative a crack in a solar cell of the PV module.
In Abstract, Schlothauer teaches an encapsulants (see 2.1 Samples and exposure on p. 76) and finding cracks (see the first paragraph of the left column on p. 81) by spatially revolved fluorescence image.  In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Bardos in order to determine any unwanted cracks in PV modules by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Bardos is silent with an imaging device sensitive to visible light.
Maxwell teaches imaging in visible region in claim of 8 of Maxwell. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Bardos modified by Schlothauer in order to determine if cracks exist in photovoltaic modules (see claim 11 of Maxwell). This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Bardos is silent with a PV module exposed to natural light.
In Fig. 3 Bhoopathy teaches out outdoor photoluminescence of PV module under Son light using a high power LED. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Bardos modified by Schlothauer and Maxwell in order to perform PV inspection by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Bardos is silent with the filter being configured to pass a predetermined  range of ultra-violet (UV) wavelengths of the light and block at least some non-UV wavelengths of the light.
Schlothauer teaches under 2.2.1 Set-up that a UV-diode laser (375 nm) to excite the fluorescence. And Voronov teaches in column 3, lines 23 – 30 UV excitation in the wavelength range of 300 to 400 nm to inspect semiconductor layers. (Note that PV is made of semiconductor layers). In view of these, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Bardos modified by Schlothauer, Maxwell, and Bhoopathy so as to have a claimed filter in order to have a desired excitation source in a desired wavelength range in order to inspect PV module. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Bardos is silent with wherein the filter is further configured to block a range of wavelengths of light corresponding to a color that is blue, green or a combination of thereof.
Morlier teaches in the second paragraph of the right column on p. 1711 the UV sources equipped with filters that block the visible light. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Bardos modified by Schlothauer, Maxwell, Bhoopathy and Schlothauer in order to provide desired excitation source in desired limited wavelength to obtain UV fluorescence. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
UV source provides benefits to ordinary skilled artisans because it provides fast inspection time for photovoltaic panels.
With respect to dependent claim 2, in paragraph [0064] Bardos teaches wherein the high-power broad-spectrum light source is configured to receive at least approximately 10,000 Watts in total input power.
With respect to dependent claim 3, in paragraph [0062] Bardos teaches wherein the high-power broad-spectrum light source is a high-power broad-spectrum light source.
With respect to dependent claim 4, in paragraph [0064] Bardos teaches wherein the high-power broad-spectrum light source is configured to emit the high-power broad-spectrum light for an exposure time in a range  from approximately 1/1000 seconds to approximately 1/200 seconds.
With respect to dependent claim 5, in paragraph [0063] Bardos teaches wherein the imaging device has a shutter speed that is less than or equal to the exposure time of the high-power broad-spectrum light source.
With respect to dependent claim 6, in paragraph [0063] Bardos teaches wherein the imaging device has a shutter speed of approximately 0.01 seconds or less.
With respect to dependent claim 9, Bardos teaches in Fig. 4(b) wherein the filter is further configured to pass a range of wavelength of light to a color different from a fluoresce color of the PV module.
With respect to dependent claims 11 – 12, as disclosed in paragraph [0063] Bardos should have the limitation of “wherein the lighting device comprises a first communication interface and the imaging device comprises a second communication interface, the first and second communication interfaces being in communication such that operation of the lighting device and imaging device is synchronized and wherein operation of the lighting device and imaging device is synchronized such that a shutter of the imaging device coincides with a highest output intensity of an emission of high-power broad-spectrum light from the lighting device” in order to synchronize the camera shutter with the excitation source.
With respect to dependent claim 22, Bardos is silent with wherein the range of passed wavelengths of light comprises visible light energy having a red color. However, in paragraph [0062] Bardos teaches a broadband filter. 590 nm disclosed in paragraph [0062] also includes red.
With respect to dependent claim 23, Bhoopathy teaches in Fig. 3 wherein the natural light can be associated with any time of day such that the PV module inspection system is configured to provide broad-area imaging of the PV module irrespective of a current time of day.
Claims 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable Bardos modified by Schlothauer, Maxwell, Bhoopathy, Voronov, and Morlier and further in view of McGrath et al. (US 2003/0128737 A1, hereunder McGrath, previously cited)
The teaching of Bardos modified by Schlothauer, Maxwell, Bhoopathy, Morlier and Voronov has been discussed above.
With respect to independent claim 15, as discussed above in rejection justification to claim 1 and 11 – 12 and claim 8, Bardos modified by Schlothauer, Maxwell, Bhoopathy, Morlier, and McGrath teaches method for inspecting a photovoltaic (PV) module via broad area imaging of PV module.
With respect to dependent claim 18, when modified by McGrath Bardos modified by Schlothauer, Maxwell, Bhoopathy, Morlier, Voronov, and McGrath teaches wherein capturing the image of the PV module comprises acquiring a UV fluorescence image of the PV module.
Claims 13 – 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardos modified by Schlothauer, Maxwell, Bhoopathy, and Morlier, and further in view of Johnston (US 2016/0218670 A1, previously cited).
The teaching of Bardos modified by Schlothauer, Maxwell, Bhoopathy, and Morlier has been discussed above.
With respect to dependent claim 13, Bardos is silent with wherein the filter is disposed within a filter assembly comprising at least one ventilation aperture.
In Fig. 6 Johnston teaches wherein the filter is disposed within a filter assembly comprising at least one ventilation aperture. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Bardos modified by Schlothauer, Maxwell, Bhoopathy, and Morlier in order to have a desired filter assembly in the similar endeavor. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 14, in paragraph [0079] Johnston teaches wherein the imaging device is disposed on an aircraft.
With respect to dependent claim 17, in Fig. 4b Johnston teaches wherein filtering the high-power broad-spectrum light energy comprises passing a portion of visible light energy having a color that is different from the fluoresce color.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardos modified by Schlothauer, Maxwell, Bhoopathy, Morlier and Voronov, and further in view of Koch (June 2016).
The teaching of Bardos modified by Schlothauer, Maxwell, Bhoopathy, Morlier and Voronov has been discussed above.
With respect to dependent claim 21, Bardos is silent with wherein the method is performed in sunlight. However, the limitation of claim 21 is within the ordinary skilled art as available choices in order to inspect PV modules while accumulating solar energy. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
In addition, Koch teaches outdoor electroluminescence imaging of photovoltaic modules in Title. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Bardos modified by Schlothauer, Maxwell, Bhoopathy, Morlier, and Voronov in order to inspect PV modules in outdoor setting. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Allowable Subject Matter
Claim 19 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	With respect to dependent claim 19, the prior art of record fails to teach or reasonably suggest:
capturing a visible spectrum image of the PV module when the lighting device is not emitting high-power light energy towards the PV module; and generating a combined image by:
subtracting pixel values of the visible spectrum image from corresponding pixel values of the UV fluorescence image to determine combined pixel values; and
arranging at least some of the combined pixel values to form the combined image indicating whether one or more portions of the PV module fluoresced.
	With respect to dependent claim 20, because of its dependency on claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884